Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 2, 5, 6, 10, 13, 14, 22, 25-27, 30, 33, 35, 40, 42, 43, 47, 48 and 58 are currently pending in the instant application.  Claims 1, 2, 5, 6, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42, 43 and 58 are rejected and claims 10, 47 and 48 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US18/60816, filed on November 13, 2018 which claims benefit of US Provisional Application 62/586,003, filed on November 14, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election of Group I in the reply filed on May 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  § 818.03(a)).



IV.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 6, 13, 14, 22, 26, 27, 30, 33, 35, 40, 43 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd, et al. (Document No. 157:133640, CAPLUS) or Kornfeld (Document No. 1952:8590, CAPLUS) or Young, et al. (WO 2016/004513 A1). The instant invention claims 

    PNG
    media_image1.png
    854
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    534
    687
    media_image2.png
    Greyscale

 The Dodd, et al. reference teaches indole derivatives such as 
    PNG
    media_image3.png
    213
    390
    media_image3.png
    Greyscale
 wherein R2-R7 are H; R1 is a C1 alkyl substituted with one NRaRb; Rb is H; Ra is a C2 alkyl substituted with Rg; Rg is phenyl substituted with Br (See RN 1382999-30-5) and the use of these indole   
The Kornfeld reference teaches indole derivatives such as 
    PNG
    media_image4.png
    150
    325
    media_image4.png
    Greyscale
 wherein R2-R7 are H; R1 is a C1 alkyl substituted with one NRaRb; Rb is Me; Ra is Me.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Young, et al. reference teaches indole derivatives such as 
    PNG
    media_image5.png
    357
    707
    media_image5.png
    Greyscale
 wherein R5 is Br;  R2-R4, R6 and R7 are H; R1 is a C1 alkyl substituted with one NRaRb; Rb is H; Ra is a C1 alkyl substituted with Rg; Rg is phenyl (See RN 1858244-.  


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42 and  43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowbottom, et al. (Document No. 168:347039, CAPLUS).  The instant invention claims 

    PNG
    media_image1.png
    854
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    534
    687
    media_image2.png
    Greyscale

 The Rowbottom, et al. reference teaches indole derivatives such as 
    PNG
    media_image6.png
    173
    380
    media_image6.png
    Greyscale
 wherein R2-R7 are H; R1 is a C1 alkyl substituted with one NRaRb; Rb is H; Ra is H (See RN 1341614-49-0) and the use of these indole derivatives as antibacterials.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions   



V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 1, 2, 5, 6, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42, 43 and 58 are objected to as containing non-elected subject matter.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.

VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626